                                            38 Filed 07/14/21
             Case 1:21-cv-03858-VM Document 39       07/13/21 Page 1 of 1




                                   MILMAN LABUDA LAW GROUP PLLC
                                                 3000 MARCUS AVENUE
                                                       SUITE 3W8
                                             LAKE SUCCESS, NEW YORK 11042

                                                          _________
                                                    TELEPHONE (516) 328-8899
                                                    FACSIMILE (516) 328-0082
Author: Jamie S. Felsen - Member
Direct E-Mail Address: jamiefelsen@mllaborlaw.com
Direct Dial: (516) 303-1391

Via ECF

July 13, 2021

Hon. Victor Marrero, U.S.D.J.
United States District Court Southern District of New York
500 Pearl Street, Suite 160
New York, NY 10007

Re:      Rosenfield & Co., PLLC v. Trachtenberg, Rodes & Friedberg LLP, et al.
         Case No.: 21-CV-03858 (VM)
Dear Judge Marrero:

       This firm represents all of the Defendants in the above-referenced matter with the exception
of Trachtenberg, Rodes & Friedberg LLP (hereinaf er S ar Defendan s ).

         The Star Defendants respectfully request an extension of time until July 30, 2021 to
respond to the Answer and cross-claims. This is the second request for an extension of time to
respond to same. The S ar Defendan s deadline to respond to the Complaint is currently July 16,
2021. All other parties haven consented to this request for an extension. The reason for this request
is that John Koufakis, Sr., the founder of the Star Defendants dealerships, passed away last week,
and his family, who is involved in this litigation (including his sons who are dealer principals and
his grandson who is an associate attorney assisting me in the defense of this case for the Star
Defendants), is mourning his passing.

                                                Respectfully submitted,

                                                MILMAN LABUDA LAW GROUP PLLC

                                                /s/ Jamie S. Felsen

cc:      Counsel of Record (via ECF)
